DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of the species of gasoline in claims 56 and 64-67, in the reply filed on November 1, 2022, is acknowledged.  Upon further search and consideration, the species of diesel, heating oil, and jet fuel are rejoined and examined on the merits.  As such, the Restriction Requirement of September 2, 2022 is withdrawn.
Claims 54-73 are currently pending and under examination.
	
	This application is a continuation of Application No. 15/970688, filed May 3, 2018, now U.S. Patent No. 10,981,784, which is a continuation of Application No. 14/695522, filed April 24, 2015, now U.S. Pat. No. 10,093,540, which is a continuation of Application No. 14/270591, filed May 6, 2014, now U.S. Pat. No. 9,040,271, which is a divisional of Application No. 13/722522, filed December 20, 2012, now U.S. Pat. No. 8,753,854, which claims benefit of priority to U.S. Provisional Application No. 61/579517, filed December 22, 2011.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation "the lifecycle greenhouse gas emissions" in step (c)(iii) line 4.  There is insufficient antecedent basis for this limitation in the claim.  No lifecycle greenhouse gas emissions are previously recited in the claim.
Claims 55-73 are included in this rejection as these claimed depend from above rejected calm 54, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 54-71 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aravanis et al. (IDS; US 2010/0297749, Published Nov. 25, 2010), in view of Schuette et al. (WO 2002/018045; Published 2002).
	With regard to claims 54-59, 61-67, and 71, Aravanis et al. teach a process for producing methane for use in further producing a liquid transportation fuel, including gasoline, jet fuel, and diesel fuel, using a system of integrated biorefineries (Abs.; Para. 11).  An oil composition and solid extract are harvested from an organism, including algae, wherein algal solids, which are an organic material that is a renewable biomass comprising cellulose, is utilized to produce methane (Para. 33).  The algal solids following harvest, which are an agricultural or animal waste material, are digested, including anaerobically, to produce methane and CO2, which is a biogas, with the methane used for fuel, and the CO2 recycled back to the production unit (Para. 33, 36).  Wherein recycling the CO2 back to the production unit is purifying the methane by removing CO2 from the collected biogas.
	Aravanis et al. further teach the use of a pipeline for delivering components to the integrated biorefinery system (Para. 6, 12, 31, 62, 97).  As such, it would have been obvious to one of ordinary skill in the art to utilize a pipeline to deliver the produced methane to downstream portions of the integrated biorefinery system for further processing.  The produced methane is utilized to produce the liquid fuels (Para. 36, 113).  Hydrogen produced in integrated biorefinery system is produced in a reactor, including by hydrogenation reactor, including a hydrocracker (Para. 6).  Light hydrocarbons, which include methane, are sent to a hydrocracking unit to produce hydrogen (Para. 9, 31).  As methane produced from the renewable biomass may be utilized for fuel production in the integrated biorefinery system, and as methane may be sent to a hydrocracking unit to produce hydrogen, it would have been obvious to one of ordinary skill in the art to utilize the produced methane to produce renewable hydrogen from that methane.
	Aravanis et al. do not teach that the liquid fuel is produced by combining the renewable hydrogen with a crude oil derived liquid hydrocarbon, including gas oil, in a reactor under conditions to hydrogenate the crude oil derived liquid hydrocarbon, wherein the lifecycle greenhouse gas emissions of the renewable content of the liquid fuel is at least 20% lower than 98 kg CO2e/mmBTU.
Schuette et al. teach the production of lower boiling point products, including gasoline, heating oil, and jet fuel, from higher boiling point petroleum feedstocks, including gas oil, by combining the higher boiling point petroleum feedstocks with hydrogen, and utilizing hydrotreating and hydrocracking to provide the lower boiling point products (Abs.; p. 13, Line 11-24; p. 15, Line 25 to p. 16, Line 11). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravanis et al. and Schuette et al., because both teach the production of biofuels, including biofuels that include the incorporation of hydrogen.  It is known in the art as taught by Schuette et al. to produce biofuel including gasoline, heating oil, and jet fuel, by combining hydrogen with a crude oil derived liquid hydrocarbon, including gas oil, in a reactor under conditions including hydrotreating and hydrocracking to hydrogenate the crude oil derived liquid hydrocarbon.  The use of the step of combining the produced hydrogen with a crude oil derived liquid hydrocarbon in a reactor under conditions to hydrogenate the crude oil derived liquid hydrocarbon to the biofuel, as taught by Schuette et al., in the method of Aravanis et al. amounts to the simple substitution of one known method of producing a liquid biofuel for another, and would have been expected to predictably and successfully provide an alternative liquid biofuel production method, the produced gasoline, diesel fuel, heating oil, and jet fuel still having renewable content as desired by Aravanis et al.
Taken together, Aravanis et al. and Schuette et al. render obvious the method as claimed, including the components as claimed.  As such, the result of producing a liquid fuel wherein the lifecycle greenhouse gas emissions of the renewable content of the liquid fuel is at least 20% lower than 98 kg CO2e/mmBTU, would naturally flow from performance of the method as rendered obvious by the combined teachings of Aravanis et al. and Schuette et al.
With regard to claims 60 and 68-70, Aravanis et al. further teach that the method using the integrated biorefinery system can sequester CO2, and be used as a basis for earing carbon and tax credits (Para. 16, 147), which are fuel credits.  
With regard to claim 73, while Aravanis et al. and Schuette et al. do not specifically teach the percentage of the renewable hydrogen included in the produced liquid biofuel, it would have been obvious to one of ordinary skill in the art to determine the appropriate amount of renewable hydrogen to include in the final fuel product depending on the amount of renewable hydrogen available and desired for the fuel end use.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the percentage of the renewable hydrogen in the liquid fuel, including to at least two thirds, to result in the production of a liquid fuel having the desired characteristics for the end use when practicing the combined method.



Claims 54 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aravanis et al. in view of Schuette et al., as applied to claim 54 above, and further in view of Branson (IDS; US 2003/0111410; Published 2003).
The teachings of Aravanis et al. and Schuette et al. as applied to claim 54 have been set for above.  As noted previously, Aravanis et al. teach that the algal solids following harvest, which are an agricultural or animal waste material, are digested, including anaerobically, to produce methane and CO2, which is a biogas, with the methane used for fuel, and the CO2 recycled back to the production unit (Para. 33, 36).  Wherein recycling the CO2 back to the production unit is purifying the methane by removing CO2 from the collected biogas.  
However, neither Aravanis et al. nor Schuette et al. teach that the organic material used to produce methane is manure.  
Branson teaches a process for processing agricultural/animal waste, including manure, to make alcohol and/or biodiesel, where the manure is digested to produce biogas containing methane, which is then reformed to a syngas containing hydrogen (Abs.; Para. 2, 15-24).  The manure utilized in the process is a totally renewable raw material (Para. 17), therefore the biogas, methane, hydrogen, and ultimately the fuels produced from the totally renewable raw material, are each renewable.  Branson further teaches that features of the invention include converting renewable resource-based synthesis gas to transportable, liquid energy products as both an end product and as feedstock for further renewable energy processes, and providing an integrated system for the reduction of manure and its conversion to energy and feedstock products in a positive economical matter, which significantly reduces the environmental impact of concentrated farming operations (Para. 18-19).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Aravanis et al., Schuette et al., and Branson, because all teach the production of fuels, including diesel/biodiesel fuels, and include hydrogen.  The use of manure as the organic material used to produce methane is known in the art as taught by Branson.  The use of manure as the organic material in the combined method of Aravanis et al. and Schuette et al. amounts to the simple substitution of one known starting material for methane production for another.  The use of manure would have been expected to predictably and successfully provide an alternative feedstock material for the production of methane as desired by Aravanis et al., while also positively reducing the environmental impact of concentrated farming operations.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aravanis et al., Schuette et al., and Branson, wherein the organic material is manure, and the methane provided is produced in a process that comprises collecting biogas from a manure digestion facility and purifying the collected biogas to remove CO2, to provide a combustible fluid feedstock that comprises methane (Claim 72). 


Conclusion

	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653